DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                     PETER JOHN DIMITRION,
                            Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D16-3018

                          [February 4, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; 432016CF000153CFAXMX, Judge; L.T. Case No.
Lawrence M. Mirman.

  Carey Haughwout, Public Defender, and Paul Edward Petillo, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and ARTAU, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.